Title: To James Madison from Richard O’Brien, 7 July 1802 (Abstract)
From: O’Brien, Richard
To: Madison, James


7 July 1802, Algiers. Reports a message from the dey telling him “to write and directly Bring to Algiers The large Ship, The Washington, that he the dey would send her to Constantinople to bring to Algiers A Quantity of masts and other articles.” “Force only Can Errace those ideas from the Brain of the dey.” Suggests the U.S. be ready for war “if the dey does not renounce his Don Quixotte Ideas.” For eighteen months the dey has been ordering the Danes “to Bring Vessels to go for those Masts &c. They have Bribed of[f] his ideas.” In a postscript, recounts events following the capture and arrival at Algiers of the Philadelphia brig Franklin. “I Claimed the Vessel Cargo & Crew of this govt. as the Gaurentee of our treaty with Tripoli but to no Effect. I requested the interferance of the regency to ransom the Brig Cargo and Crew but Could not prevail on this Govt. to do me that favour.… As yet I have a distant hope.” Reports terms of Spanish agreement with Algiers, listing five conditions. In a 22 June audience with the British consul, the dey threatened that if payment of an old claim of $187,000 was not made in five months “he the Potent Dey would make war with the British. His Efforts would be like unto a wasp disturbing the repose of a lion.” On 30 June the dey demanded of Bonaparte’s agent Thainville repayment of a $200,000 loan and a $300,000 tribute promised two years earlier; “the dey has given the french Agent 40 days to Comply with These demands—& if not War War War.” States that in the evening of 7 July the dey withdrew his demand for the ship George Washington, informing O’Brien he would “demand the favour of the Consul of a nation More adjacent.” In a postscript of 13 July observes that Algiers and Tunis are on the verge of war; “this is good news.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 3 pp.; docketed by Brent. O’Brien may have enclosed with this dispatch a three-page document (ibid.) dated 10 July 1802; the first page is headed “Statement of Particulars relative to The Regency of Algiers in July 1802,” the second page, “Statement of exactions and Captures demands &c. of Algiers in April May & June 1802,” and the third page, “Statement of Spoilations on the underwritten nations by Algiers in 4 years &c.”; addressed to “The Honourable James Madison Secretary of State of The UStates & for The information of Commodore Morris & US Navy”; printed in Knox, Naval Documents, Barbary Wars, 2:198–200. Two other copies of the document (DNA: RG 59, CD, Algiers, vol. 6) are addressed “for The information of The Govt. of The united States of America”; the first is docketed by Wagner as received 23 Nov., and the second, also docketed by Wagner, bears Eaton’s notation that copies were forwarded to the U.S. minister at Madrid on 19 July and to the U.S. minister at Paris on 25 July.



   
   In 1800 the dey of Algiers had commandeered the U.S. ship George Washington for his own use over the protests of its captain and the U.S. consul. JM’s instructions to O’Brien in 1801 explicitly forbade a repetition of such an act of hostility against the U.S. (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:82 n. 4, 214, 425).



   
   Another copy of the RC (DNA: RG 59, CD, Algiers, vol. 6), which varies considerably in wording, concludes here with a description of the dey’s harsh treatment of Portuguese officers.



   
   A full transcription of this document has been added to the digital edition.

